107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Michael WATSON, Appellant.
No. 96-3316.
United States Court of Appeals, Eighth Circuit.
Feb. 26, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
On appeal from his cocaine-related sentence, Michael Watson contends he should have received an acceptance-of-responsibility reduction.  We disagree.  Having reviewed the record, we conclude Watson's state arrest for possessing cocaine while on bond awaiting sentencing in this case--after removing an electrical monitoring device he was required to wear as a condition of his release--provides ample justification for the district court's decision to deny the reduction.  See U.S. Sentencing Guidelines Manual § 3E1.1 cmt. note 1(b);  United States v. Nguyen, 52 F.3d 192, 194 (8th Cir.1995) (affirming denial of § 3E1.1 reduction when defendant committed similar type of offense while on bond).  We affirm Watson's sentence.